Judgment Supreme Court, New York County, entered on April 27, 1979, upon a jury verdict in favor of the plaintiffs in the amount of $450,000 plus interest in this medical malpractice action, reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs or disbursements, unless plaintiffs, within 20 days after service upon them of a copy of the order herein, with *603notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to $200,000 and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended and reduced, is affirmed, without costs or disbursements. The damages proven warranted a verdict no greater than the $200,000 to which recovery should be limited. In other respects, the court has examined the contentions of error urged by the defendant-appellant; those of any technical merit are found nonprejudicial or influential only on the quantum of damages we are now rectifying. Concur—Birns, J. P., Sandler and Bloom, JJ.; Silverman and Lynch, JJ., dissent in part and would substantially reduce the damages found warranted by the majority.